EXHIBIT 99.2 Roomlinx, Inc. PROFORMA CONSOLIDATED BALANCE SHEETS (Unaudited) Canadian Roomlinx, Inc. Communications December 31, December 31, Adjustments Consolidated Notes ASSETS Current assets: Cash and cash equivalents $ $ $ ) $ a,b,e Accounts receivable, net Leases receivable, current portion - Prepaid and other current assets Inventory Due from affiliate - Total current assets ) Property and equipment, net Leases receivable, non-current - RMLX Stock - - b,e Investment in CanComm - a,d Goodwill - Total assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ $ Accrued interest - Capital lease, current portion - Notes payable, current portion - Notes payable - related parties, current portion - ) - e Deferred revenue Due to Canadian Communications, LLC. - - - Total current liabilities ) Capital lease, non-current - Notes payable, non-current portion - Notes payable - related parties, non-current portion - ) - e Line of credit - Stockholders' equity: Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding Common stock - $0.001 par value, 200,000,000 shares authorized: 4,613,915 and 3,871,903 shares issued and outstanding, respectively a Members' interest - ) - b,c,d Additional paid-in capital a,c Other comprehensive (loss) - currency translation - ) - c Accumulated (deficit) c,e Minority interest - Total stockholder's equity ) Total liabilities and stockholders' equity (deficit) $ $ $ ) $ See the accompanying notes to the pro-forma financial statements. 29 Roomlinx, Inc. PROFORMA CONSOLIDATED STATEMENTS OF OPERATIONS for the Year Ended December 31, 2009 (Unaudited) Canadian Roomlinx, Inc. Communications December 31, December 31, Adjustments Consolidated Revenues: Sales $ $ $ Cost of goods sold Gross profit - Operating expenses: Operations Product development - General and administrative Depreciation - Operating (loss) ) ) - ) Non-operating income (expense): Interest expense ) ) ) Financing Expense ) 46 Derivative income (expense) ) - Foreign currency (loss) Other income (expense) Investment Income - ) ) - ) Loss before minority interest andincome taxes ) ) - ) Minority interest Provision for income taxes - Net (loss) ) ) - ) Series C Preferred dividend - Net loss available to common shareholders ) ) - ) See the accompanying notes to the pro-forma financial statements. 30 Roomlinx, Inc. PROFORMA CONSOLIDATED STATEMENTS OF OPERATIONS for the Nine Months Ended September 30, 2010 (Unaudited) Canadian Roomlinx, Inc. Communications September 30 September 30 Adjustments Consolidated Revenues: Sales $ $ $ Cost of goods sold Gross profit - Operating expenses: Operations Product development - General and administrative Depreciation - Operating (loss) ) ) - ) Non-operating income (expense): Interest expense ) ) ) Financing Expense ) - ) Foreign currency (loss) Other income (expense) ) ) - ) Loss before minority interest andincome taxes ) ) - ) Minority interest - ) ) Provision for income taxes - Net (loss) ) ) - ) See the accompanying notes to the pro-forma financial statements. 31 ROOMLINX, INC. NOTES TO PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 (UNAUDITED) Basis of Pro-Forma Presentation On October 1, 2010, Roomlinx, Inc., a Nevada corporation (“Roomlinx”), acquired 100% of the membership interests of Canadian Communications, LLC, a Colorado limited liability company (the “Canadian”) for aggregate consideration of $500,000 in cash and the issuance of 270,000 shares of Roomlinx’s common stock, par value $0.001 per share, of which 79,000 are being held back as security for the sellers’ indemnification obligations (the “Holdback Shares”).Roomlinx, Canadian, Peyton Communications, LLC, Garneau Alliance LLC, Peyton Holdings Corporation and Ed Garneau entered into a Unit Purchase Agreement dated as of October 1, 2010 (the “Purchase Agreement”) providing for the above described transaction. The unaudited pro-forma consolidated financial statements are presented as of December 31, 2009 and September 30, 2010 and include the results of Canadian Communications, LLC as of and for the year and nine months ended on those dates respectively. Pro-Forma Adjustments a. To record the $500,000 and 270,000 shares of common stock at $4.50 payable from Roomlinx to Canadian Communications, LLC. b. To record sale of members' interest on Canadian Communications, LLC. Financials. c. To eliminate the historical accumulated deficit of Canadian Communications, LLC. d. To eliminate investment in Canadian Communications e. To record payment of notes payable with Roomlinx, Inc. proceeds and relief of debt 32
